t c summary opinion united_states tax_court jason daniel abelitis and jaime ann abelitis petitioners v commissioner of internal revenue respondent docket no 5063-13s filed date jason daniel abelitis and jaime ann abelitis pro sese david w skinner for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition wa sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decisions are whether petitioners are entitled to deduct car and truck expenses and liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in the commonwealth of virginia when the petition was filed jason abelitis petitioner worked for verizon at night as a full-time office technician from through throughout the year however petitioner would take time off from his verizon job because of his accrued vacation time on the other hand when storms caused service disruptions petitioner occasionally would work or hours per week for verizon during the year at issue petitioner owned and operated a mobile advertising business which consisted of placing roadside signs to advertise for small businesses as well as for his own mobile advertising business petitioner advertised for various clients including a business that bought junk cars and a home refinancing business and he posted lunch specials for a deli the signage was typically in the form of paper fliers and was provided to petitioner by his clients petitioner described the signage as anything from a piece of posterboard with a wooden stake on the back that he would manually push into the ground to nicer plastic signs with a metal stake on the back also manually pushed into the ground typically however the signage was a regular-size piece of paper petitioner had fewer than two dozen clients in for his mobile advertising business however petitioner admitted that most of the signage that he posted was to advertise for his own mobile advertising business these postings were typically a standard letter sheet posted onto other signs lamp posts or telephone poles promoting petitioner’s mobile advertising business although petitioner drove all over the united_states he admitted that most of his clients were local and that he had only one nationwide client a refinancing web site during a six-year period petitioner reported substantial business_losses with respect to his mobile advertising business including during the tax_year these losses after applying gross_receipts each exceed dollar_figure and except for the year relate solely to car and truck expenses on petitioner’ sec_2010 schedule c profit or loss from business with respect to his mobile advertising business he reported gross_receipts of dollar_figure and dollar_figure in car and truck expenses using the standard mileage rate petitioner claimed that he drove a total of big_number miles in for his mobile advertising business_discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 and the burden_of_proof does not shift to respondent business_expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business deductions are strictly a matter of legislative grace and a taxpayer must meet the specific statutory requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs under certain circumstances if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer has incurred the expenses and we have a basis upon which to make an estimate see 39_f2d_540 2d cir 85_tc_731 certain business deductions described in sec_274 however are subject_to strict substantiation no deduction is allowed with respect to the use of any listed_property as defined in sec_280f unless certain elements are substantiated see sec_274 passenger automobiles are listed_property under sec_280f under sec_274 the elements that must be substantiated to deduct expenses for business use of an automobile are the amount of each expenditure the mileage for each business use of the automobile and the total mileage of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he drove almost every day in for his mobile advertising business even while working full time for verizon he lived in virginia however his travel logs indicate that he traveled to over states including locations as far west as california as far south as florida and texas and as far north as maine plus other states in between petitioner asserted that he was able to drive this far and work his full-time job in virginia because he loved to drive and he slept very little because of insomnia petitioner did not maintain contemporaneous mileage logs or odometer readings for his vehicle for but he provided a monthly schedule of locations driven and the total miles driven many of the descriptions accompanying the locations to which he drove note that he went to canvas area petitioner explained that when he would canvas an area he would scope out good locations to place fliers and typically this was not for a specific client but for his own advertising at the canvas area petitioner would place his own fliers to advertise his mobile advertising activity petitioner testified that all of his clients paid in cash he never provided invoices to his clients and his clients never asked for receipts the number of hours petitioner worked for verizon and purportedly drove for his mobile advertising business simply strains credulity petitioner’s monthly mileage for ranged from big_number miles to big_number miles petitioner testified that he drove at approximately miles per hour if it is possible that he could average miles per hour in the month that he drove big_number miles he spent at least hours on the road that month or almost hours a day all this while working full time for verizon furthermore petitioner’s extensive driving does not appear to be ordinary and necessary to his mobile advertising business petitioner claims that he drove all over the united_states to post fliers and to advertise his own mobile advertising business even though most of his clients were local clients except one online refinancing company all the while petitioner had very little income in relation to the excessive costs he incurred driving to put up flyers furthermore the advertising for his own business appeared to be fruitless as he never made a profit in any of the six years he engaged in the business despite incurring great costs traveling to advertise mobile advertising business notwithstanding whether petitioner’s excessive driving was ordinary and necessary for his mobile advertising business he simply did not satisfy the strict substantiation requirements of sec_274 for claiming car and truck expenses furthermore the monthly schedule that petitioner did provide simply did not have a high degree of probative value see sec_1_274-5t temporary income_tax regs supra petitioner had no backup receipts and no beginning and ending mileage for the automobile he allegedly used furthermore he provided no credible testimony from which the court could determine his entitlement to deductions for the car and truck expenses at trial petitioner provided a document to the court which purports to be an invoice dated date from an accounting and legal consultant recording time allegedly worked by an attorney for legal tax consultation the invoice indicates that petitioner was purportedly charged dollar_figure for the preparation of mileage logs dollar_figure for quickbooks financials bank records etc and dollar_figure for federal and state maryland and virginia tax preparation the document states that the total cost for these services was paid in cash petitioner did not report these expenses on hi sec_2010 return admitted that he never saw any quickbooks financial records for his mobile advertising business and conceded that he prepared his own tax_return the court presumes petitioner is attempting to claim additional expense deductions for for these invoiced services the expenses purportedly charged to petitioner in this invoice are highly dubious at best given the amounts and the services that were purportedly performed petitioner admitted that he prepared his own tax_return yet he purports to have paid an individual dollar_figure to prepare it in addition it is highly unlikely that petitioner would pay dollar_figure for someone to maintain mileage logs that were unfit to use to substantiate his mileage or that he would pay dollar_figure for quickbooks records that he never received or reviewed given his testimony it just strains credulity that petitioner incurred these expenses and actually chose to pay them furthermore petitioner failed to provide any documentation demonstrating that he actually paid these expenses accordingly petitioner is not entitled to a business_expense deduction for these legal and accounting fees accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioners underpaid a portion of their income_tax because of negligence or intentional disregard of rules or regulations sec_6662 and b imposes a penalty equal to of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if a taxpayer demonstrates that there was reasonable_cause for that portion of the underpayment and that they acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id on the basis of petitioner’s failure to keep adequate books_and_records or to substantiate items properly the court concludes that respondent has produced sufficient evidence to show that the imposition of the accuracy-related_penalty under sec_6662 is appropriate for petitioners for failed to substantiate the claimed car and truck expenses petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment for therefore respondent’s determination of the accuracy-related_penalty under sec_6662 and b for is sustained we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
